EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-18 and 21 directed to an invention non-elected without traverse.  Accordingly, claims 16-18 and 21 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further consideration, all outstanding rejections of the claims under 35 U.S.C. 103 have been withdrawn. The claimed invention includes unexpected results. See also applicant’s remarks filed 21 May 2021 at p.10, which states that neither Hortschansky nor any of the other cited references, disclose or suggest this claimed feature, particularly at the claimed concentration range. In fact, Hortschansky teaches away from the use of low concentrations of A-beta species to reduce or eliminate the lag phase of the A-beta aggregation.  Although Gazit teaches one example of a concentration within the claimed range, Gazit’s lag phase has not been reduced to at least 50% at the concentration. According to MPEP § 2145, unexpected results when comparing the claimed invention to the closest prior art is evidence of nonobviousness. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5, 6, 9, 11-13, 15, 19, 20 and 23-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 March 2022